UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 09891 Dreyfus Opportunity Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30* Date of reporting period: July 1, 2010-June 30, 2011 * Fiscal year end is 10/31 for Dreyfus Global Sustainability Fund Item 1. Proxy Voting Record Dreyfus Opportunity Funds DREYFUS GLOBAL SUSTAINABILITY FUND AEGON NV Ticker: AGN Security ID: N00927298 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: APR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Presentation on the Course of Business None None Management and Significant Events in 2010 3.1 Receive Report of Management Board None None Management (Non-Voting) 3.2 Adopt Financial Statements For For Management 4 Omission of Dividends on Fiscal Year None None Management 2010 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Ratify Ernst and Young as Auditors For For Management 8 Adopt Remuneration Policy for For Against Management Management Board Members 9 Reelect A.R. Wynaendts to Management For For Management Board 10 Reelect A. Burgmans to Supervisory For For Management Board 11 Reelect K.M.H. Peijs to Supervisory For For Management Board 12 Reelect L.M. van Wijk to Supervisory For For Management Board 13 Grant Board Authority to Issue Shares For For Management Up To Ten Percent of Issued Capital Plus Additional Ten Percent in Case of Takeover/Merger 14 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 13 15 Authorize Board to Issue Shares Up To For For Management One Percent of Issued Capital Under Incentive Plans 16 Authorize Repurchase of Up to Ten For For Management Percent of Issued Share Capital 17 Other Business (Non-Voting) None None Management 18 Close Meeting None None Management AEON CO. LTD. Ticker: 8267 Security ID: J00288100 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: FEB
